DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 32, lines 1-3, the phrase “the anchor is disposed radially inward … a center of the accelerometer” is not clearly understood.  How can the anchor be radially disposed when there is just one anchor?  Please clarify.
In claim 33, lines 1-3, the phrase “the anchor is disposed radially inward … a center of the accelerometer” is not clearly understood.  How can the anchor be radially disposed when there is just one anchor?  Please clarify.
In claim 34, lines 1-3, the phrase “the anchor is disposed radially inward … a center of the accelerometer” is not clearly understood.  How can the anchor be radially disposed when there is just one anchor?  Please clarify.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5, 8, 10-12, 15, 20-21, 23-25, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0108529 (Zhang et al.) in view of U.S. Patent Application Publication 2008/0110260 (Konno et al.).
With regards to claim 1, Zhang et al. discloses a multi-axis accelerometer comprising, as illustrated in Figures 1-11, a single mass integrated three-axis accelerometer (e.g. the accelerometer system as observed in Figures 4,9); a single mass (not numbered but the single mass is formed by resonator masses 101-104,501-504 which are connected and operated as single mass body; paragraph [0074]; Figure 4) comprising an x-y acceleration detection portion 101-104,501-504 (Figures 4,9); four teeter-totter z-axis acceleration detection portions 602,604 embedded within the x-y acceleration detection portion (as observed in Figures 9-11); the four teeter-totter z-axis detection portions 602,604 are configured to rotate independently from one another (paragraphs [0126] to [0131]).  (See, paragraphs [0027] to [0133]).
The only difference between the prior art and the claimed invention is a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions.
First, Zhang et al. does not explicitly disclose a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions.  However, in paragraph [0122], the reference suggests the z-axis sensor can be operated using 
Second, Konno et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-30, a single mass 2; four teeter-totter z-axis acceleration detection portions 21,22,23,24 embedded within the single mass (as observed in Figure 17); the four teeter-totter z-axis detection portions 21,22,23,24 are configured to rotate (e.g. by torsion beams 11,12,13,14 in Figure 17) independently from one another (paragraphs [0110] to [0122]); a plurality of electrodes 41,42,43,44 configured to sense differential displacement of each of the four teeter-totter z-axis detection portions (paragraphs [0065]-[0068],[0115],[0119]-[0120]).  (See, paragraphs [0053] to [0155]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions as suggested by Konno et al. to the system of Zhang et al. to have the ability to provide a highly precise acceleration sensor that is hardly influenced by acceleration of other axis.  (See, paragraph [0018] of Konno et al.).
With regards to claim 2, Zhang et al. further discloses the x-y acceleration detection portion 101-104,501-504 is coupled to a substrate by an anchor (not illustrated but disclosed in paragraphs [0017],[0124]); the four z-axis acceleration detection portions 602,604 are each coupled to the x-y acceleration detection portion by a respective tether 606 (as observed in Figures 9-10).
With regards to claim 3, Zhang et al. further discloses the four z-axis acceleration detection portions 602,604 are not directly coupled to the substrate or the anchor.  (See, paragraphs [0126],[0127]; Figures 9-11).

With regards to claim 5, Zhang et al. further discloses the accelerometer is symmetrical about at least one of an x-axis and a y-axis of the accelerometer.  (See, as observed in Figures 9,11).
With regards to claim 8, Zhang et al. discloses a multi-axis accelerometer comprising, as illustrated in Figures 1-11, a single mass integrated three-axis accelerometer (e.g. the accelerometer system as observed in Figures 4,9); an anchor coupled to a substrate (not illustrated but disclosed in paragraphs [0017],[0124]); a combined x-y acceleration detection proof mass 101-104,501-504 is coupled to the anchor by a first tether (not illustrated but disclosed in paragraphs [0027],[0124] that the single mass body is driven along the x-axis and the y-axis); first, second, third, and fourth teeter-totter z-axis acceleration detection proof masses 602,604 embedded within the x-y acceleration detection proof mass (as observed in Figures 9-11); the first, second, third, and fourth teeter-totter z-axis acceleration detection proof masses 602,604 are coupled to the x-y acceleration detection proof mass 101-104,501-504 by a second tether 606, a third tether 606, a fourth tether 606, and a fifth tether 606 respectively (as observed in Figures 9-11); the first, second, third, and fourth teeter-totter z-axis detection proof masses 602,604 are configured to rotate independently from one another (paragraphs [0126] to [0131]).  (See, paragraphs [0027] to [0133]).
The only difference between the prior art and the claimed invention is a plurality of electrodes configured to sense differential displacement of each of the first, second, third, and fourth teeter-totter z-axis detection proof masses.
First, Zhang et al. does not explicitly disclose a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions.  However, in paragraph [0122], the reference suggests the z-axis sensor can be operated using differential sensing such that an artisan of ordinary skill in the art before the effective filing date 
Second, Konno et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-30, a single mass 2; first, second, third and fourth teeter-totter z-axis acceleration detection proof masses 21,22,23,24 embedded within the single mass (as observed in Figure 17); the four teeter-totter z-axis detection proof masses 21,22,23,24 are configured to rotate (e.g. by torsion beams 11,12,13,14 in Figure 17) independently from one another (paragraphs [0110] to [0122]); a plurality of electrodes 41,42,43,44 configured to sense differential displacement of each of the first, second, third, and fourth teeter-totter z-axis detection proof masses (paragraphs [0065]-[0068],[0115],[0119]-[0120]).  (See, paragraphs [0053] to [0155]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a plurality of electrodes configured to sense differential displacement of each of the first, second, third, and fourth teeter-totter z-axis detection portion proof masses as suggested by Konno et al. to the system of Zhang et al. to have the ability to provide a highly precise acceleration sensor that is hardly influenced by acceleration of other axis.  (See, paragraph [0018] of Konno et al.).
With regards to claim 10, Zhang et al. further discloses the accelerometer is symmetrical about at least one of an x-axis and a y-axis of the accelerometer.  (See, as observed in Figures 9,11).
With regards to claim 11, Zhang et al. further discloses the accelerometer is symmetrical about both of the x-axis and the y-axis of the accelerometer.  (See, as observed in Figures 9,11).
With regards to claim 12, Zhang et al. further discloses the first tether is a two-axis box tether.  (See, paragraph [0027] indicates that the single mass body is driven along the x-axis and the y-axis).

With regards to claim 14, Zhang et al. further discloses the first, second, third, and fourth teeter-totter z-axis acceleration detection proof masses 602,604 are not directly coupled to either the anchor or the substrate.  (See, paragraphs [0126],[0127]; Figures 9-10).
With regards to claim 15, Zhang et al. discloses a multi-axis accelerometer comprising, as illustrated in Figures 1-11, a single mass integrated three-axis accelerometer (e.g. the accelerometer system as observed in Figures 4,9); a single mass (not numbered but the single mass is formed by resonator masses 101-104,501-504 which are connected and operated as single mass body; paragraph [0074]; Figure 4) including an x-y acceleration detection portion 101-104,501-504 (Figures 4,9); four teeter-totter z-axis acceleration detection portions 602,604 embedded within the x-y acceleration detection portion (as observed in Figures 9-11); the accelerometer is symmetrical about both an x-axis and a y-axis of the accelerometer and exhibits rotational symmetry within an x-y plane (as observed in Figures 9,11); the accelerometer is square (as observed in Figures 9,11); each of the four teeter-totter z-axis acceleration detection portions 602,604 is entirely disposed in a respective quadrant of the accelerometer as defined by the x- axis and y-axis of the accelerometer (as observed in Figures 9,11).  (See, paragraphs [0027] to [0133]).
The only difference between the prior art and the claimed invention is a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions.
First, Zhang et al. does not explicitly disclose a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions.  However, in paragraph [0122], the reference suggests the z-axis sensor can be operated using differential sensing such that an artisan of ordinary skill in the art before the effective filing date 
Second, Konno et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-30, a single mass 2; four teeter-totter z-axis acceleration detection portions 21,22,23,24 embedded within the single mass (as observed in Figure 17); the four teeter-totter z-axis detection portions 21,22,23,24 are configured to rotate (e.g. by torsion beams 11,12,13,14 in Figure 17) independently from one another (paragraphs [0110] to [0122]); a plurality of electrodes 41,42,43,44 configured to sense differential displacement of each of the four teeter-totter z-axis detection portions (paragraphs [0065]-[0068],[0115],[0119]-[0120]).  (See, paragraphs [0053] to [0155]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions as suggested by Konno et al. to the system of Zhang et al. to the system of Zhang et al. to have the ability to provide a highly precise acceleration sensor that is hardly influenced by acceleration of other axis.  (See, paragraph [0018] of Konno et al.).
With regards to claim 20, Zhang et al. further discloses the x-y acceleration detection portion 101-104,501-504 is coupled to a substrate by an anchor (not illustrated but disclosed in paragraphs [0017],[0124]); the four teeter-totter z-axis acceleration detection portions 602,604 are coupled to the x-y acceleration detection portion by a plurality of tethers 606 such that the four teeter-totter z-axis acceleration detection portions are not coupled directly to either the substrate or the anchor (paragraphs [0126],[0127]; Figures 9-11).
With regards to claim 21, Zhang et al. further discloses the accelerometer is symmetrical about both of the x-axis and the y-axis of the accelerometer.  (See, as observed in Figures 9,11).

With regards to claim 24, Zhang et al. further discloses the x-y acceleration detection portion 101-104,501-504 is coupled to an anchor by a first tether (not illustrated but disclosed in paragraphs [0027],[0124] that the single mass body is driven along the x-axis and the y-axis); the four teeter-totter z-axis acceleration detection portions 602,604 are coupled to the x-y acceleration detection portion by a second tether 606, a third tether 606, a fourth tether 606, and a fifth tether 606 (as observed in Figures 9-10).
With regards to claim 25, Zhang et al. further discloses the first tether is a two-axis box tether.  (See, paragraph [0027] indicates that the single mass body is driven along the x-axis and the y-axis).
With regards to claim 28, Konno et al. further discloses the plurality of electrodes 41,42,43,44 includes a first electrode 41a  configured to sense displacement of a first portion (e.g. top section of mass 21 in Figure 17 is considered as this first portion) of a first teeter-totter z-axis acceleration detection portion 21 of the four teeter-totter z-axis acceleration detection portions; the plurality of electrodes 41,42,43,44 includes a second electrode 41b configured to sense displacement of a second portion(e.g. bottom section of mass 21 in Figure 17 is considered as this second portion) of the first teeter-totter z-axis acceleration detection portion 21. (See, as observed in Figure 17; paragraph [0066]).
With regards to claim 29, Konno et al. further discloses the plurality of electrodes 41,42,43,44 includes a first electrode 41a configured to sense displacement of a first portion (e.g. top section of mass 21 in Figure 17 is considered as this first portion) of the first teeter-totter z-axis acceleration detection proof mass 21; the plurality of electrodes 41,42,43,44 includes a second electrode 41b configured to sense displacement of a second portion (e.g. bottom section of mass 21 in Figure 17 is considered as this second portion) of the first teeter-
With regards to claim 30, Konno et al. further discloses the plurality of electrodes 41,42,43,44 includes a first electrode 41a configured to sense displacement of a first portion (e.g. top section of mass 21 in Figure 17 is considered as this first portion) of a first teeter-totter z-axis acceleration detection portion 21 of the four teeter-totter z-axis acceleration detection portions, the plurality of electrodes 41,42,43,44 includes a second electrode 41b configured to sense displacement of a second portion (e.g. bottom section of mass 21 in Figure 17 is considered as this second portion) of the first teeter-totter z-axis acceleration detection portion 21. (See, as observed in Figure 17; paragraph [0066]).

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0108529 (Zhang et al.) in view of U.S. Patent Application Publication 2008/0110260 (Konno et al.) as applied to claim 2 above, and further in view of U.S. Patent Application Publication 2018/0275161 (Tang).
With regards to claim 31, the references, Zhang et al. and Konno et al., do not disclose the x-y acceleration detection portion is coupled to the anchor by a two-axis box tether; and part of each z-axis acceleration detection portion is disposed radially inward from the two-axis box tether relative to a center of the accelerometer.
Tang discloses a three-axis acceleration sensor comprising, as illustrated in Figures 1-8, a single mass three-axis acceleration sensor 90 comprising a single mass having an x-y acceleration detection portion 92 and four teeter-totter z-axis acceleration detection portions 106,108,110,112 embedded within the x-y acceleration detection portion such that the four teeter-totter z-axis detection portions are configured to rotate independently from one another; a plurality of electrodes 148 configured to sense differential displacement of each of the four teeter-totter z-axis detection portions; the x-y acceleration detection portion 92 is coupled to an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the x-y acceleration detection portion is coupled to the anchor by a two-axis box tether; and part of each z-axis acceleration detection portion is disposed radially inward from the two-axis box tether relative to a center of the accelerometer as suggested by Tang to the system of Zhang et al. to enable translational motion of the sensor in response to linear acceleration forces in multi-axis without departing from the scope of the invention.  (See, paragraphs [0036],[0037] of Tang). 
With regards to claim 32, as best understood, Tang further discloses the anchor 100 is disposed radially inward of the z-axis acceleration detection portions relative to a center of the accelerometer (as observed in Figure 5).
With regards to claim 33, the claim is commensurate in scope with claim 32 and is rejected for the same reasons as set forth above.
With regards to claim 34, the claim is commensurate in scope with claim 32 and is rejected for the same reasons as set forth above.

Response to Amendment
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.
Applicant argues the Zhang et al. reference does not teach “a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions”, “a plurality of electrodes configured to sense differential displacement of each of the 
First, as set forth in the last Office Action, Zhang et al. does not explicitly disclose a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions. However, in paragraphs [0122] and [0125], the reference discloses electrodes can be positioned underlying and/or overlying the sensor mass elements such that the z-axis sensor can be operated using differential sensing.  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a plurality of electrodes placed underlying and overlying the sensor mass elements are necessary in order to function and operate as a differential sensing z-axis sensor without departing from the scope of the invention.
Second, the examiner disagrees and believes the Zhang et al. reference does teach such claimed limitations.  In paragraphs [0045] to [0055] and observed in Figure 2 of Zhang et al., the reference suggests the concept of sensing differential displacement for acceleration in the X-axis.  The nominal gap between the movable electrodes and its corresponding fixed electrodes is denoted as dO (paragraph [0047]; Figure 2) and the rate of change in capacitance when the resonator mass moves by a distance x can be represented by the equation in paragraphs [0048] and [0055].  By measuring and sensing the differential displacement of the resonator as set forth in paragraphs [0048] and [0055], the resonance frequency of the resonator can be determined and represented by the equations in paragraph [0056].  In paragraphs [0128] and [0130] of Zhang et al., the reference indicates sensing acceleration in the Z-axis and effectively change the gaps (e.g. displacement) between the movable electrodes and its corresponding fixed electrodes in using the concepts similar to sensing acceleration in the X-axis.  Even though Zhang et al. does teach measuring a change in resonance frequency, 
Therefore, the Zhang et al. reference does teach “a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis detection portions”, “a plurality of electrodes configured to sense differential displacement of each of the first, second, third, and fourth teeter-totter z-axis acceleration detection proof masses”, and “a plurality of electrodes configured to sense differential displacement of each of the four teeter-totter z-axis acceleration detection portions” for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELEN C KWOK/Primary Examiner, Art Unit 2861